Title: From Thomas Jefferson to Lewis Willis Daingerfield, 9 February 1807
From: Jefferson, Thomas
To: Daingerfield, Lewis Willis


                        
                            Sir
                            
                            Washington Feb. 9. 1807.
                        
                        I had counted fully on being able at this time to have placed in the bank of Fredericksburg the sum of 590.
                            Dollars for mrs & miss Dangerfield for the last year’s hire of their negroes: I find however that I cannot do it till
                            this day four weeks, when they may have the utmost assurance of it’s being there, and may enter into any arrangements on
                            that supposition under the certainty that they will not be disappointed. in the mean time I will thank you to forward to
                            me each of their orders saying to what person I shall make the deposit payable, as the banks are particular, & also to inform me what is your most convenient post office to which I may direct a letter for
                            you at the same time I make the remittance. Accept my salutations and assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    